Citation Nr: 1537470	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-16 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of appendectomy scars.

2.  Entitlement to a compensable rating for residuals of removal from palatal cyst.

3.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney 



WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1974 and from February 1975 to February 1978.

This case comes before the Board of Veterans Appeals (Board) on appeal from August 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014, the Veteran and his sister testified at a video conference hearing before the undersigned.  The record was held open for 60 days during which the Veteran's attorney submitted a request to schedule the Veteran for a VA examination for service-connected residuals of appendectomy scars and residuals of removal from palatal cyst.  Thereafter, in April 2015 the Veteran's attorney submitted a November 2014 statement from the Veteran's sister, copies of the Veteran's service personnel records and service treatment records, VA treatment records dated from April 2010 to June 2014, and a waiver of initial RO review for all evidence submitted up to the date of the Board's decision.

At the November 2014 Board hearing, the Veteran raised the issue of entitlement to service connection for loss of front teeth as secondary to service-connected residuals of removal from palatal cyst.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it and the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to a compensable rating for residuals of removal from palatal cyst, entitlement to service connection for TMJ dysfunction, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to November 25, 2014, the service-connected residuals of appendectomy scars more closely approximated two linear scars that were not painful. 

2.  As of November 25, 2014, the service-connected residuals of appendectomy scars more closely approximate two linear painful scars.


CONCLUSION OF LAW

The criteria for entitlement to compensable rating of 10 percent (but no higher) for residuals of appendectomy scars have been met as of November 25, 2014 (and no earlier).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.21, 4.118, Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, required notice has been provided by a letter in June 2012 prior to the initial decision on the claim in July 2012.  That letter informed the Veteran of the information and evidence that is necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Neither the Veteran, nor his attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Therefore, the Board finds that the duty to notify has been met.  

The duty to assist the Veteran has also been satisfied in this case.  All of the Veteran's identified, available, and relevant post-service medical records since the Veteran filed this claim on appeal in May 2012 to October 2014 have been associated with the claims file and were reviewed by both the RO and the Board in connection with this claim.  Since certification of this claim to the Board in October 2014, additional VA treatment records were submitted by the Veteran's attorney with a waiver of initial RO review.  The Veteran has not identified any outstanding medical records relevant to this claim being decided herein.  While the Board is remanding for VA treatment records prior to 1996, there is no indication these records would be pertinent to the claim being decided.  Any potential records would not detail the severity of the scars during the appeal period and the examiner has already reviewed the relevant medical history.  A remand for these records would be of no benefit to the Veteran regarding this issue.  

A Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties in order to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the undersigned, the Veteran, and the attorney outlined the issues on appeal and engaged in a discussion as to substantiation of the claim discussed below.  The undersigned asked the Veteran about the nature of his residuals of appendectomy scars.  The actions of the undersigned supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination in June 2012 in connection with his service-connected residuals of appendectomy scars.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this VA examination report provided the requisite objective and subjective findings to adequately ascertain the Veteran's current residuals of appendectomy scars.  Moreover, the examiner noted review of the Veteran's claims file and medical history.

Thus, there is adequate medical evidence of record to make a determination for the issue of entitlement to a compensable rating for residuals of appendectomy scars.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Increased Compensable Rating for Residuals of Appendectomy Scars

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran seeks a compensable rating for residuals of appendectomy scars which are currently rated at 0 percent (noncompensable) for the entire increased rating period on appeal under Diagnostic Code 7805.  

Diagnostic Code 7805 provides that scars, other (including linear scars) and other effects of scars be evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 and that any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 be evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.118.  At the outset, the Board notes that Diagnostic Codes 7800 (scar(s) of the head, face, or neck), 7801 (scar(s) not of the head, face, or neck that are deep and nonlinear), and 7802 (scar(s) not of the head, face, or neck that are superficial and nonlinear) are not applicable in this case.  At that June 2012 DBQ examination for scars/disfigurement, the examiner identified linear scars on the Veteran's anterior trunk, specifically, the abdomen.  The Veteran also reported the ability to move and lift without problems and denied chest pain, abdominal pain, nausea, and vomiting. Moreover, neither the evidentiary record nor the Veteran, to include his testimony at the November 2014 Board hearing, suggests any disabling effects of the appendectomy scars not considered under Diagnostic Codes 7800-04.

The remaining Diagnostic Code 7804 provides the following compensable ratings for unstable or painful scars: 10 percent for one or two scars, 20 percent for three or four scars, and 30 percent for five or more scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

At the June 2012 VA DBQ examination for scars/disfigurement, the Veteran denied pain at the appendix scar.  Upon physical evaluation, the examiner identified two, well-healed and non-tender, scars on the Veteran's anterior trunk following an appendectomy in the 1990s.  The examiner also marked "no" for any of the Veteran's scars of the trunk being unstable with frequent loss of covering of skin over the scar.  Moreover, VA treatment records dated from April 2010 to June 2014 are silent as to any complaints by the Veteran for his residuals of appendectomy scars. 

Most recently, the Veteran testified before the undersigned on November 25, 2014 that he experiences pain from the scars on his hips from the appendectomy, to include his whole back hurting, while walking and after doing physical activity.  The Veteran's attorney further noted in a May 2015 written brief that the Veteran contends the scar is right at his waist line and that after a while his clothing rubs against the scar and causes him pain. 

The Board has considered the Veteran's reported symptomatology for his service-connected residuals of appendectomy scars throughout the entire increased rating period on appeal.  It is acknowledged that he is competent to report symptoms and observations, such as pain, because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a result, the Board finds that the service-connected residuals of appendectomy scars more closely approximate two linear painful scars to warrant a 10 percent rating as of November 25, 2014 (and no earlier), the earliest date at which the Veteran competently asserted having pain from these service-connected scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  A compensable rating is not warranted prior to this date as the Veteran denied having a painful scar at his examination; thus, the testimony at the hearing constitutes the first showing of a painful scar.  A compensable rating in excess of 10 percent as of November 25, 2014 is not warranted as the evidentiary record does not show the existence of three or more painful or unstable scars from the Veteran's status post appendectomy. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's residuals of appendectomy scars are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected residuals of appendectomy scars are inadequate.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's complaints of pain are specifically contemplated in the rating criteria under Diagnostic Code 7804.  As such, it cannot be said that the available schedular evaluations for this disability is inadequate at any time during the appeal period.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of appendectomy scars under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  Here, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected disabilities rendering inadequate the schedular rating criteria, and indeed, neither the Veteran nor his attorney has asserted otherwise. 


ORDER

A disability rating of 10 percent (and no higher) for residuals of appendectomy scars is granted as of November 25, 2014 (and no earlier), subject to the regulations governing the award of monetary benefits.




REMAND

A remand is needed for the issue of entitlement to a compensable rating for residuals of removal from palatal cyst to obtain an updated VA examination.  The Veteran was last afforded a VA examination in connection with this claim in June 2010.  At that dental and oral examination, the examiner noted a history of frequent difficulty in chewing some foods, difficulty in opening mouth, and daily moderate pain at the TMJ.

Since the June 2010 VA examination, the Veteran reported in a July 2012 VA Form 21-4138 (Statement in Support of Claim) that his service-connected residuals of removal from palatal cyst have increased in severity.  Specifically, he explained that "[i]t has gotten so bad that I can barely open my mouth even to eat.  To eat I have to lean my head back and put the food in my mouth and swallow.  I am unable to open my mouth like normal.  All of my bottom teeth have been pulled out so I cannot even chew."  At the November 2014 Board hearing, the Veteran testified that he experiences pain along the incision from the removal of the palatal cyst, pain upon squeezing in that area, and headaches.  In light of the Veteran's contentions of worsening symptoms, the Board finds that an additional VA examination is needed to properly ascertain the current severity and manifestations of the service-connected residuals of removal from palatal cyst.

At the November 2014 Board hearing and in a May 2015 written brief, the Veteran's attorney asserts that the June 2012 and June 2010 VA medical opinions regarding a link between the Veteran's TMJ and military service are inadequate because the examiners did not address or consider the Veteran's in-service June 1977 treatment for removal of removal of impacted supernumerary tooth that required drilling into the bone.  The VA examiners have not considered the Veteran's recent testimony at the November 2014 Board hearing that since the in-service removal of the palatal cyst he has had continuous issues with opening and close his jaw, pain down the side of his face/jaw line, and guarding while yawning.  The Veteran's sister also reported her observations of the Veteran unable to eat properly and fully open his jaw.  As such, a remand is also needed for the issue of entitlement to service connection for TMJ dysfunction for compensation purposes to obtain an additional VA medical opinion.  See Barr, 21 Vet. App. at 312.

The claim for a TDIU may be impacted by the claims being remanded above, thus is inextricably intertwined and must also be remanded.  See Harris, 1 Vet. App. at 183.

A remand is also needed to obtain outstanding VA treatment records.  Review of the record does not include a complete copy of the Veteran's VA treatment records dated since 1981, as identified by the Veteran at the Board hearing.  Currently, the record only contains his VA treatment records dated from February 1996 to June 2014.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding relevant VA medical records, to include records dated since 1981 to February 1996 and since June 2014.  

2.  Provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of his residuals of removal from palatal cyst.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected residuals of removal from palatal cyst.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptoms, such as pain.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  The examiner must report all signs and symptoms necessary for rating the Veteran's residuals of removal from palatal cyst under relevant diagnostic rating criteria, to include Diagnostic Code 7805.  In particular, the examiner should determine whether there are any residuals consisting of headaches and functional limitation.

An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

3.  Obtain an additional medical opinion from the VA examiner who provided the June 2012 or June 2010 medical opinions regarding TMJ dysfunction.  If the examiner is not available, the opinion should be rendered by another qualified examiner.  If the examiner concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

For purposes of this remand, the examiner must address the Veteran's testimony at the Board hearing regarding his continuous symptoms pertaining to his jaw since the removal of the palatal cyst during service.

Based upon a review of the record, the examiner must provide an opinion as to whether the Veteran's current TMJ dysfunction is at least as likely as not related to the Veteran's military service, to include the documented June 1977 treatment for removal of removal of impacted supernumerary tooth.

4.  Review the VA examination reports and medical opinions to ensure they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the remaining claims on appeal must be readjudicated on the basis of additional evidence.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


